                  Case 16-20516-AJC          Doc 351       Filed 08/07/19   Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION



IN RE:                                                                  Case No. 16-20516-AJC
                                                                        Chapter 7
PROVIDENCE FINANCIAL INVESTMENTS INC.                                   (Jointly Administered)
and PROVIDENCE FIXED INCOME FUND, LLC                                   Case No. 16-20517-AJC

          Debtors.
                                                           /

                         AGREED EX PARTE MOTION FOR TURNOVER

          Maria Yip, the Chapter 7 Trustee for the bankruptcy estate of Providence Financial

Investments, Inc. (“Providence Financial”) and Providence Fixed Income Fund, LLC (“Providence

Fund”) (collectively, the "Providence Debtors") files this ex parte motion (“Motion”) for turnover

of $2,500.00 which Greene Espel PLLP is holding in its trust account. Greene Espel agrees to the

requested relief. As grounds in support of the Motion, the Trustee states as follows:

          After a hearing upon notice, on July 16, 2019, this Court entered an Order granting the

Trustee’s motion to approve the Settlement Agreement and Release in settlement of the Adversary

Proceeding.1 See Order Granting Trustee’s Motion (1) To Approve Settlement Agreement And

Release With Cadwalader Wickersham & Taft LLP, Grant Thornton LLP, And Greene Espel

PLLP; (2) For Entry Of A Bar Order; And (3) To Approve Payment Of Contingency Fee [ECF

No. 348] (the “July 16, 2019 Order”).

          As required by the July 16, 2019 Order and the Settlement Agreement and Release, Greene

Espel has delivered to the Trustee $174,243.39 (defined as the “Remaining Trust Monies”) in

funds that were deposited in Greene Espel’s trust account.



1
    “Adversary Proceeding” shall mean Adv. Case No. 18-1289-AJC.

                                                       1
                 Case 16-20516-AJC             Doc 351        Filed 08/07/19        Page 2 of 3




        After the July 16, 2019 Order was entered, Greene Espel’s counsel advised undersigned

counsel that, aside from the $174,243.39 sum, Greene Espel was holding an additional $2,500.00

(the “Additional Trust Monies”) in its trust account that: (i) related to a Greene Espel engagement

for Providence that was not the primary focus of the Trustee’s claim; (ii) the parties inadvertently

failed to address in the Settlement Agreement and Release; but (iii) were of the same nature and

character as the Remaining Trust Monies.

        Accordingly, by way of this Motion and with Greene Espel’s agreement, the Trustee seeks

turnover by Greene Espel of the Additional Trust Monies which the Trustee will treat identically

to the Remaining Trust Monies as set forth in the July 16, 2019 Order and the Settlement

Agreement and Release.2

        WHEREFORE, for the foregoing reasons, with Greene Espel’s agreement, the Trustee

respectfully requests entry of an order granting the Motion and, thereby, approving turnover to the

Trustee of the Additional Trust Monies, which Greene Espel will deliver to the Trustee to be held

in the Berger Singerman LLP trust account and to be treated identically as the Remaining Trust

Monies, and granting such other relief as the Court deems just and proper.

Dated: August 7, 2019                                Respectfully submitted,

                                                     BERGER SINGERMAN LLP
                                                     Special Litigation Counsel for Maria Yip, as Trustee
                                                     1450 Brickell Avenue, Suite 1900
                                                     Miami, Florida 33131-3453
                                                     Telephone: (305) 755-9500
                                                     Facsimile: (305) 714-4340

                                                     By: /s/ Robin J. Rubens
                                                             James D. Gassenheimer
                                                             Florida Bar No. 959987
                                                             Robin J. Rubens
                                                             Florida Bar No. 959413

2
 As more fully set forth therein, these monies will remain in Berger Singerman, LLP’s trust account until entry of an
order by the Bankruptcy Court determining ownership of those funds.

                                                         2
              Case 16-20516-AJC        Doc 351     Filed 08/07/19    Page 3 of 3




                               CERTIFICATE OF SERVICE

       I CERTIFY that on August 7, 2019, a true and correct copy of the foregoing Motion was

served electronically through the Court’s CM/ECF system upon all parties and counsel of record

registered to receive CM/ECF electronic notifications from the Bankruptcy Court in this case.


                                            /s/ Robin J. Rubens
                                                Robin J. Rubens




                                               3
